Citation Nr: 1206111	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-26 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for gastrointestinal disorder, diagnosed as irritable bowel syndrome (IBS) and idiopathic pseudo-obstruction of the bowel, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for bilateral varicoceles and hydrocele, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for temporomandibular joint (TMJ) syndrome, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for post traumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for right hand scar, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for multiple symptoms.

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for left knee disability and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from September 2005 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

It is noted that RO awarded a total disability evaluation based on individual unemployability in an April 2009 decision.

The issues of entitlement to a rating in excess of 20 percent for bilateral varicoceles and hydrocele, a rating in excess of 20 percent for temporomandibular joint syndrome, a rating in excess of 10 percent for right hand scar, and entitlement to service connection for "multiple symptoms" and left knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder is currently manifested by abdominal pain with nausea, vomiting, and diarrhea, but without anemia, weight loss, or symptoms productive of definite impairment of health.

2.  PTSD is productive of occupational and social impairment that more nearly approximates mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Service connection for left knee disability was denied in a December 2006 Board decision that was not appealed.

4.  Evidence received since the December 2006 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for gastrointestinal disorder, diagnosed as irritable bowel syndrome and idiopathic pseudo-obstruction of the bowel, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7319-7301 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim for increase for a gastrointestinal disorder in June 2006.  In February 2007, VA provided the Veteran with fully adequate VCAA notice.

Regarding the PTSD claim, the RO granted service connection for PTSD in September 2005, assigning a staged initial evaluation of 30 percent from August 26, 2002, and 10 percent from December 6, 2004.  Although the Veteran was not provided all required notice until after the September 2005 decision, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

As for the petition to reopen the previously denied claim for entitlement to service connection for left knee disorder, VA provided the Veteran with fully adequate VCAA notice.  Moreover, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim to reopen.  Therefore, no further development is required before the Board decides the claim to reopen.

The Board also finds the Veteran has been afforded adequate assistance in regard to the rating claims decided herein.  All relevant medical records have been obtained and associated with the claims files.  The Veteran has been afforded VA medical examinations in response to the claims.  The Board has reviewed the examination reports and finds that they are adequate for rating purposes in that they described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board will address the merits of the claims.


II.  Entitlement to an Increased Evaluation

General Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Gastrointestinal Disability

The Veteran seeks an increased rating for gastrointestinal disorder, currently rated as 50 percent disabling.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board notes that there are no Diagnostic Codes that specifically list either IBS or idiopathic pseudo-obstruction of the bowel.  However, the symptoms are best contemplated by Diagnostic Codes 7319-7301, used for evaluating irritable colon syndrome and the symptoms of peritoneum adhesions.

The Veteran's gastrointestinal disability is currently evaluated as 50 percent disabling under Diagnostic Codes 7319-7301.  38 C.F.R. § 4.114, Diagnostic Code 7319-7301 (2011).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7319 provides a maximum rating of 30 percent for irritable colon syndrome if there are severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Diagnostic Code 7301 provides a maximum 50 percent disability rating for severe adhesions of the peritoneum, with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  

The evidence of record shows that the Veteran's gastrointestinal disorder is manifested by primarily by complaints of abdominal pain with nausea, vomiting, and alternating diarrhea/constipation, which have prompted visits to the emergency room for pain control and hydration.  VA treatment records show that gastrointestinal work-up was largely negative.  These records further show that the Veteran was obese and needed to lose weight.  Diagnoses included peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), and idiopathic pseudo-obstruction bowel.

A December 2006 VA treatment note shows report of abdominal pain, emesis following food ingestion, and a period of rapid weight loss the previous year (which appeared stabilized).  The Veteran reported that he has thrown up blood and passed blood from the rectum, which was attributed to hemorrhoids.  An August 2008 VA treatment note shows that the Veteran had daily, intermittent symptoms.  Symptoms included abdominal pain, vomiting, and loose stools, and symptoms responded well to intravenous fluids and Toradol.

A September 2007 letter from a VA physician, F.G., reflects that the Veteran was seen for intestinal pseudo-obstruction syndrome manifested by intermittent and debilitating abdominal pain, nausea, vomiting, and loss of normal propulsive function of the bowel.

An October 2007 letter from VA physician, G.B, reflects that the Veteran's episodic abdominal pain had become increasingly severe and was accompanied by nausea, vomiting, and diarrhea.

December 2007 VA treatment notes reflect that the Veteran presented on several occasions with abdominal complaints.  The Veteran reported blood streaked vomitous, soft stools-black and red in color-burping a lot, and burning discomfort.  On another occasion, his symptoms included heart burn for 1.5 weeks, with nausea starting the day before, vomiting of food, and coffee ground emesis.  Pseudo-obstructive bowel "p/w melena" was noted.  Veteran reported some painless blood per rectum associated with bowel movement.  Per the Veteran, gastrointestinal episodes improved with marijuana, but he recently ran out.  The assessment was esophagitis versus Mallory Weiss tear, and blood per rectum from hemorrhoids.  A March 2008 VA treatment note reflects well-controlled GERD with omeprazole and ranitidine.  The Veteran reported an exacerbation of GERD symptoms with eating some "bad chicken" but the symptoms subsided.

A July 2008 VA treatment note reflects idiopathic pseudo-obstruction of bowel presumptively related to anthrax vaccination-but "other evaluation negative to date" and without significant symptoms for last several months.  An August 2008 VA treatment note reflects complaints of occasional heart burn after eating greasy food; the Veteran denied nausea, vomiting, hematemesis and melena.  In February 2009, GERD was described as well-controlled.  

Statements from the Veteran's mother show that the Veteran had numerous emergency room visits due to abdominal pain and other symptoms.

Report of VA examination dated in December 2008 reflects negative findings for malnutrition or other evidence of debility.  There was no abdominal mass or signs of anemia.  Weight was described as stable although it was noted that the Veteran sought to voluntarily lose weight.  X-rays were suggestive of small bowel ileus or partial obstruction.  The diagnosis was chronic abdominal pain and episodic episodes of nausea/vomiting, with abnormal abdominal imaging studies, with severe functional limitations with flare-ups.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's service-connected gastrointestinal disorder.  The record shows that the Veteran currently has the maximum schedular rating for gastrointestinal disorder under Diagnostic Code 7319-7301.  Therefore, the assignment of higher disability rating under these criteria is not warranted.

The Board has considered whether a higher rating is warranted under any other potentially applicable provision of the rating schedule.  However, the evidence of record shows no evidence "anemia and weight loss productive of definite impairment of health" and, therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 7305 (ulcer, duodenal).

Similarly, in the absence of severe symptoms with definite impairment of health, the Veteran is not entitled to a higher rating under Diagnostic Code 7306 (marginal ulcers).  38 C.F.R. § 4.114, Diagnostic Code 7306.  Also, without symptoms compatible with severe ulcerative colitis, malnutrition and health only fair in remission, or resulting in marked malnutrition, anemia, and general debility, or with serious complications such as a liver abscess, the Veteran is not entitled to a higher rating under Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The Veteran has episodes of abdominal pain, nausea, vomiting, and diarrhea.  Although the Veteran reported symptoms of melena and hematemesis in December 2007, neither the lay nor the medical evidence shows anemia, malnutrition, or general debility associated with his gastrointestinal disorder to warrant a higher disability evaluation.  His symptomatology does not more nearly reflect the criteria for a higher disability rating.  38 C.F.R. § 4.7.

Consideration has been given to assigning separate evaluations for separate periods of time based on the facts found, in other words, a "staged" evaluation.  Hart v. Mansfield, 21 Vet. App. 505 (2007);see also Fenderson v. West, 12 Vet. App. 119, 126 (2001); however, here, a staged rating is not appropriate as entitlement to a higher disability rating is not shown for any distinct period during the appeal.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, 1 Vet. App. at 49.



PTSD

The Veteran seeks an initial evaluation in excess of 10 percent from December 6, 2004.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA treatment records reflect that the Veteran presented in January 2003 with symptoms of mild depression and anxiety since leaving the military; a GAF scale score of 70 was assigned.  VA treatment records dated in 2003 also show symptoms of sleep difficulty, and ruminating about past injustices or lack of direction.  It was noted that the Veteran lived with his mother and went to school.  A May 2003 VA treatment note reflects symptoms of "mild to moderate" depression and anxiety.  It was noted that these symptoms occurred after leaving the military.  It was noted that the Veteran had been stressed at work, quit, and found a new job.  He reported feeling optimistic about the new job.  A June 2003 VA treatment note reflects that the Veteran felt things were going "good."  The Veteran's new job was going well and he was not disturbed by the end of a relationship.  Symptoms included difficulty falling asleep without loss of rest.  A July 2003 VA treatment note reflects "low grade" depression.  An August 2003 VA treatment note reflects symptoms of anxiety as demonstrated by worrying and difficulty sleeping.  On an August 2003 VA evaluation, the diagnosis was adjustment disorder with anxiety.  It was noted that the Veteran has difficulty adjusting after service discharge.  A GAF scale score of 55 (current and past) was assigned.  It was further noted that the Veteran had a supportive family and was able to work.  A couple of weeks later, the Veteran reported symptoms of nightmares, intrusive thoughts, feeling detached, loss of interest in activities, irritability, racing thoughts and speech, and trouble concentrating.  Objectively, the Veteran was mildly agitated and irritable.  There was no impairment of judgment, thinking, or speech.  Affect was full.  There were no suicidal or homicidal thoughts.  The assessment was "mixed hypomanic/depressive episode that is protracted but could also be PTSD."  A GAF score of 55 was assigned.  Medication was prescribed.

VA treatment records dated in August 2003 reflect that the Veteran socialized with friends-drinking beers on the weekend and smoking cannabis.  An August 22, 2003, VA treatment note reflects that the Veteran had a panic attack at work.

An October 2003 VA treatment note reflects that Veteran reported feeling better.  Symptoms included anxiety with 4 panic-like episodes, and difficulty falling asleep due to intrusive thoughts.  The Veteran reported that he works and attends school.  The examiner noted that his mood alternates with euthymic and depressed when alone.  No suicidal ideation was found.

A November 2003 VA treatment note reflects improved anxiety and mood.  On VA evaluation in November 2003, the Veteran reported less anxiety, no panic attacks, much better sleep and less intrusive thinking.  "His outlook is bright, working at job he likes, looking forward to starting to race cars in spring, going to school."

VA treatment records dated in 2004 reflect waxing and waning panic attack episodes and depression without psychotic features.  A March 2004 VA treatment note reflects a GAF score of 45.  Symptoms included nightmares occurring every night, intrusive thoughts occurring once or twice a day-which the Veteran reported were improving.  Also, with the addition of stabilizing medication, feeling of alienation from friends and family, irritability, racing thoughts, racing speech, concentration difficulty, and distractibility were improved.  In August 2004, a GAF scale score of 50 was assigned due to increased anxiety associated with job dissatisfaction.  On VA outpatient evaluation in November 2004, the Veteran reported symptoms of irritability with verbal outbursts, poor sleep, racing thoughts, and pressured speech.  Objectively, there were psychomotor agitation and impaired speech rate.  Affect was intense, labile, and consistent with thought process.  Mood was irritable, frustrated and depressed.  Thought process was mostly coherent, but it was noted that rapid speech and loose associations needed to be clarified.  There were no suicidal or homicidal thoughts.  There were no or hallucinations or delusions.  A December 2004 VA treatment note reflects that the Veteran obtained new employment as a mechanic and, "was very excited about being hired there."

VA treatment records dated in 2005 reflect improved psychiatric symptomatology.  The Veteran was employed and enjoyed his job.  A March 2005 note reflects that PTSD, bipolar disorder, and panic disorder were in remission.  A GAF scale score of 70 was assigned.

Report of VA psychiatric examination dated in September 2005 reflects diagnoses for PTSD, bipolar disorder, and panic disorder in remission.  A GAF score of 61 was assigned.  The examiner stated that there was "minimal social and occupational dysfunction."  The Veteran reported that he had a hard time on service discharge, poor social contacts, poor socialization/activities, stayed in his house, and avoided people.  The Veteran reported that this improved with working and he is actively seeking a girlfriend.  The Veteran worked full-time and attended vocational school.  It was noted that, "He very much enjoys his job and is able to do his job well."  Mental status was described as calm and cooperative.  The Veteran had good eye contact, full range of affect, euthymic mood, and intact thought processes.  There was no suicidal or homicidal ideation.  There were no hallucinations or delusions.  Attention and concentration were grossly normal.  Insight and judgment were good.

VA treatment records dated since 2005 reflect improved symptoms with episodic sleep difficulty.  The Veteran attended individualized psychotherapy sessions.  A March 2007 note reflects that the Veteran had full range of affect, no lability, an irritable mood, and thought processes that were logical and coherent.  There were no psychotic symptoms.  In April 2007, the Veteran reported that he became irritable when he was without marijuana for a few days.  A July 2007 note reflects, "PTSD doing better.  No panic attacks.  Mood improved."  The Veteran had increased interest and activities per his mother, but continued to have occasional nightmares.  A GAF score of 60 was assigned in July 2007.  A social worker note indicates that the Veteran was less depressed, more active, hopeful about his future, and considering enrolling in college.

Report of VA examination dated in August 2007 reflects that the Veteran was unemployed and lived with his mother.  The Veteran reported that he was wrongfully terminated from his employment and has not worked since due to multiple medical problems.  He reported that his PTSD symptoms were nightly nightmares of incidents that happened in the Navy, daily intrusive thoughts described as mildly distressing and causing him to become angry, irritability, episodes of "rage," sleep disturbance due to insomnia, racing thoughts, anxiety, depression, and memory and concentration problems.  He denied any recent panic attacks and denied other symptoms indicative of a bipolar disorder.  The Veteran reported that he spends his days watching movies and playing video games.  He reported increased socializing with friends and taking walks on the beach.  Mental status examination disclosed an irritable, depressed, and lonely mood.  Affect was constricted.  Thought content was occupied with multiple physical complaints and frustration with medical staffs' inability to find the source of these problems.  There were no perceptual disturbances.  Insight was fair.  Judgment was good.  A GAF scale score of 54 (current) was assigned.

A September 2007 VA treatment note reflects improved sleep.  A November 2007 note reflects that panic attacks had not presented as an issue for the past 6 months.

A VA treatment record dated in February 2008 reflects that the Veteran sought to discontinue individual therapy.  An assessment indicated that the Veteran had fair personal hygiene, maintained good eye contact, and was cooperative.  Speech was normal.  Mood was described as "pretty good."  There were no psychotic symptoms and the Veteran was oriented in all spheres.  Thought processes and content were intact.  Insight and judgment were fair.

A VA treatment record dated in March 2008 reflects slightly better sleep, but continued nightmares.  The Veteran reported going out more with friends and looking forward to a go-cart outing in April.  In July 2008, the Veteran reported having "minimal nightmares" and occasional non-restful sleep.  He was unemployed and living with his mother.  A November 2008 note reflects that the Veteran discontinued his medication, and that he was employed.  There was good eye contact, normal speech, full range of affect, no lability, and euthymic mood (he worried about bills).  There were no suicidal or homicidal thoughts.

Having carefully reviewed the evidence, the Board finds the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent from December 6, 2004.  The Board finds that the Veteran's PTSD most closely approximates occupational and social impairment due to mild or transient symptoms.

While the Veteran's symptomatology has varied during the appeal period, his symptoms have been predominantly anxiety, panic attacks, depression, irritability, nightmares, and intrusive-racing thoughts.  However, the frequency and severity of the symptoms do not support the assignment of a higher disability rating.  The Board observes that the Veteran attended school and worked between 2003 and 2007, and that he reported unemployment in 2007 due to wrongful termination-he had not sought further employment due to multiple medical problems.  Unemployment due to PTSD symptomatology is not shown.

Although the Veteran reported panic attacks prior to 2007, these did not more than mildly impair his occupational or social functioning.  The Veteran attended school and work, and participated in social activities.  Regarding social activities, the Board notes that the Veteran reported a loss of interest in activities during an August 2003 evaluation, but he reported during other VA treatment in August 2003 that he socialized with friends-drinking beer and smoking cannabis-and, in November 2003, he reported that he was starting to race cars.  In September 2005, the Veteran stated that he had poor socialization/activities and avoided people, but then reported incongruously that he was actively seeking a girlfriend, worked full-time, and attended vocational school-noting that he very much enjoyed his job.

The Board accepts that the Veteran has had panic attack problems.  However, this symptom has not resulted in more than mild occupational or social impairment when active, and appears to have significantly improved.  In July 2007, the Veteran denied panic attacks and in November 2007, he reported that he had not had a panic attack for the past 6 months.  In fact, the record suggests an overall improvement in the Veteran's psychiatric symptomatology as evidence by his request to discontinue treatment in February 2008 and his decision to cease taking medications in November 2008.

Additionally, the Board observes that the Veteran's depression and anxiety symptoms were characterized as "mild to moderate" on evaluation in May 2003.  Depression was described as "low grade" during VA treatment in July 2003.  It was noted in March 2004 that the Veteran's panic attacks and depression (without psychotic episode) waxed and waned; in other words, the Veteran's symptoms fluctuated in severity and frequency.  A March 2005 VA treatment note reflects that the Veterans PTSD, bipolar disorder, and panic disorder were in remission-which suggests an absence of symptomatology at that time-or improved symptomatology.

The Board has further considered the Veteran's GAF scale scores.  These scores ranged from 54 to 70 during the appeal period, but were mostly above 60, which is consistent with "mild" impairment for which a 10 percent rating is appropriate.  Also, regarding the isolated GAF score of 54, the examiner noted that the Veteran was occupied by multiple physical complaints and had not worked due to multiple physical problems.

Weighing the lay and medical evidence, the Board finds that the weight of the evidence is against the assignment of an initial rating in excess of 10 percent.  The Board accepts that the Veteran is competent to report his symptomatology.  However, the Board finds that he is not credible in view of the incongruities discussed above.  As such, his report of his symptoms has diminished probative value.  To the extent that the Veteran argues that he meets the criteria for a higher rating, the Board finds that the medical evidence is more probative of the degree of disability as it was prepared by skilled, neutral medical providers after examining the Veteran and obtaining pertinent history.  Moreover, the lay evidence does not reflect that the Veteran had occasional decreased work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptomatology.

A rating higher than 10 percent would require impairment that more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Such impairment is not shown by the lay or medical evidence of record.

In sum, the Board has found the criteria for schedular evaluation for PTSD in excess of 10 percent are not met, and were not met at any time during the period under review.  Fenderson, 12 Vet. App. 119.

Extra-schedular Consideration

Also, in the above issues, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  Petition to Reopen a Previously Denied Claim

The Board denied service connection for left knee disability in December 2006.  The Veteran was notified of this decision and the right to appeal, but did not do so.  




Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The evidence of record at the time of the Board's December 2006 decision included STRs, VA outpatient treatment records, and sworn testimony from a June 2006 Travel Board hearing.  The Board denied the claim because evidence had not been presented showing that the Veteran had symptoms associated with a left knee disorder during service or that he was diagnosed with arthritis within the initial post separation year; also, the claim was denied because-to the extent that there was evidence of left knee pain-evidence of an underlying malady or condition had not been presented to establish the existence of a disability for VA compensation purposes.

Evidentiary submissions obtained since the Board's December 2006 decision include duplicate copies of STRs, report of VA examination dated in February 2007, and copies of VA outpatient treatment records dated 2006 to April 2009.

The February 2007 VA examination report shows bilateral knee pain, without dislocation or recurrent subluxation.  The examiner found no signs of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding.  Range of motion was from 0 to 140 degrees.  Ligaments were normal.

The VA treatment records show history of bilateral knee pain.  A February 2009 note reflects that the Veteran had symptoms consistent with patellofemoral syndrome, which "Certainly could have started during periods of extended exercise during his service time."

On review of the recent evidentiary submissions, the Board finds that the February2009 VA outpatient treatment note is new and material evidence.  In this regard, the Board finds that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  This claim had been previously denied because no current knee disability was shown.  This prior evidentiary defect is cured by the recent evidentiary submission.

Accordingly, reopening of the claim for service connection for left knee disability is warranted.  




ORDER

A rating in excess of 50 percent for gastrointestinal disorder, diagnosed as irritable bowel syndrome and idiopathic pseudo-obstruction of the bowel, is denied.

An initial rating in excess of 10 percent for PTSD is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for left knee disability is granted.


REMAND

VA has a duty to notify claimants of the evidence necessary to substantiate a claim and, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 C.F.R. § 3.159 (2011).

VA further has a duty to assist claimants in the development of their claims.  VA's duty to assist includes providing a VA examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2011).

Varicoceles/Hydrocele and TMJ Syndrome

In an August 2007 rating decision, the RO continued the 20 percent ratings for varicocele and hydroceles and for TMJ syndrome.  The Veteran perfected an appeal as to the issues.  However, VA failed to issue to the Veteran a letter with the appropriate VCAA notice.  Therefore, remand is required.

Additionally, significant time has elapsed since the Veteran's last VA genitourinary and dental examinations, and the Veteran's statements suggest worsening symptoms.  As such, the Board finds that new VA examinations are necessary to decide these claims.  

It is noted that the July 2007 VA urology examination indicated that there was no evidence of any urological issues.  The Veteran complained of intermittent abdominal pain and intermittent pain with urination.  Physical examination showed normal testes and no clinical evidence of hydrocele.  The examiner was unable to demonstrate a varicocele with the Veteran standing.  Urinalysis was negative.  CT showed normal kidneys, ureters, and bladder.  Ultrasound showed small hydrocele and small varicocele.

It is further noted that the varicocele/hydrocele disorder is currently rated by analogy to varicose veins under Diagnostic Code 7120 (varicose veins) in the absence of any abnormal urological findings, i.e., renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.

Scar of the Right Hand

The record shows that the RO granted service connection for right hand scar at the noncompensable level in February 2003, effective from August 26, 2002, under Diagnostic Code 5215-7805.  In April 2009, the RO increased the evaluation to 10 percent effective from August 26, 2002, under Diagnostic Code 5215-7404, effective from August 26, 2002.

The Board observes that the Veteran has not been afforded a VA examination of his scar and that report of VA examination dated in October 2002 is inadequate for rating purposes.  The October 2002 VA examination findings reflect that there was a "small curvilinear scar between 3 and 4th digit," but no measurements were provided.  The examination report does not address the scar size or whether the scar is deep, superficial, or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (Schedule of Ratings-Skin) (2011).

Therefore, this issue must be remanded for a VA skin examination to ascertain the severity of the Veteran's right hand scar.  38 C.F.R. § 3.159(c)(4).

The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria and his claim was initiated prior to the regulatory amendment.  As such, the Veteran's claim must be considered under the criteria in place prior to October 2008.

"Multiple Symptoms"

The record shows that the Veteran seeks service connection for "multiple symptoms."  The Board believes that further development is necessary to identify the symptoms for which service connection is sought and, if appropriate, to develop the claim with consideration of entitlement to compensation under the provisions of 38 U.S.C.A. § 1117 for disability related to his Persian Gulf War service.

Left Knee Disability

In light of the favorable decision above, the Board finds that VA's duty to assist requires that VA afford the Veteran an examination to ascertain whether any left knee disorder present during the period of the claim is attributable to disease or injury incurred in service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes; also the RO or the AMC should provide the Veteran with all appropriate VCCA notice regarding the claims herein remanded.

2.  Then, the Veteran should be scheduled for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of his varicoceles and hydrocele with chronic testicular pain.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  The claims files must be available for review.

3.  The Veteran should be scheduled for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of his TMJ syndrome.  Specifically, the examiner should determine the "inter-incisal range of motion."  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  The claims files must be available for review.

4.  The Veteran should be scheduled for a VA examination by an examiner with the appropriate expertise to ascertain the current level of severity of his service-connected right hand scar.  The claims files must be available for review.  A detailed description of the scar is required.  Specifically, the examiner should address the following:
* Whether the scar is deep (associated with soft tissue damage) or causes limited motion of the affected body part.
* Whether the scar area exceeds 12 square inches (77 square cm); or exceeds 72 square inches (465 square cm); or exceeds 144 square inches (929 square cm).
* Whether the scar is unstable-that is, frequent loss of covering over the scar.
* Whether the scar is superficial and painful.

5.  The RO or the AMC should contact the Veteran and ask that he identify the "multiple symptoms" for which he seeks service-connection and then, if appropriate, the RO or the AMC should develop the claim with consideration of entitlement to compensation under the provisions of 38 U.S.C.A. § 1117 for disability related to his Persian Gulf War service.

6.  The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any left knee disorders present during the pendency of this claim.  Based on the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each left knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should address the February 2009 VA medical opinion that the Veteran has symptoms consistent with patellofemoral syndrome, which "Certainly could have started during periods of extended exercise during his service time."  The claims files must be available for review.  A complete rationale for all opinions is required.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


